PER CURIAM.
Held: First, that the misstatements by the applicant concerning her age, if unintentionally made, as found by the jury, did not vitiate the policy; second, that the isolated visit of Dr. Smith was not being “under the care” of a physician, in violation of the statement of the applicant in the life policy that she. had. “not been under the care of any physician within two years”; third, that there was an erroneous statement of her age by the applicant, and that her. age at the time of the issuance of the policy was greater than 53 years, as found by the jury. Judgment and order reversed and new trial ordered, with costs to the appellant to abide event, unless within 20 days the plaintiff stipulates that the verdict of the jury be amended by fixing the age of the insured in the month of April, 1897,' at 56 years, and to a reduction in the recovery in conformity to" that age, in which event the judgment and order, as amended, ar.e affirmed, without costs. "The form of the order and necessary computation, in case the stipulation is made, to be settled before Mr. Justice SPRING, on two days’ notice. See 67 N. Y. Supp. 13.